Exhibit 10.34

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

)

 

Colorado National Bank

)

 

Colorado Springs, Colorado

)

 

 

CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”),
through his National Bank Examiner, has supervisory authority over Colorado
National Bank, Colorado Springs, Colorado (“Bank”).

 

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation and Consent to the Issuance of a Consent
Order,” dated September 3, 2008, that is accepted by the Comptroller. By this
Stipulation and Consent, which is incorporated by reference, the Bank has
consented to the issuance of this Consent Order (“Order”) by the Comptroller.

 

Pursuant to the authority vested in it by the Federal Deposit Insurance Act, as
amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:

 

ARTICLE I

 

COMPLIANCE COMMITTEE

 

(1)                                  Within ten (10) days, the Board shall
appoint a Compliance Committee of at least three (3) directors, none of whom
shall be an employee or controlling shareholder of the Bank or any of its
affiliates (as the term “affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a
family member of any such person. Upon appointment, the names of the members of
the Compliance Committee and, in the event of a change of the membership, the
name of any new member shall be submitted in writing to the Director for Special
Supervision (“Director”). The Compliance

 

--------------------------------------------------------------------------------


 

Committee shall be responsible for monitoring and coordinating the Bank’s
adherence to the provisions of this Order.

 

(2)                                  The Compliance Committee shall meet at
least monthly.

 

(3)                                  Within thirty (30) days of the date of this
Order and every thirty (30) days  thereafter, the Compliance Committee shall
submit a written progress report to the Board setting forth in detail:

 

(a)                                  a description of the action needed to
achieve full compliance with each Article of this Order;

 

(b)                                 actions taken to comply with each Article of
this Order; and

 

(c)                                  the results and status of those actions.

 

(4)                                  The Board shall forward a copy of the
Compliance Committee’s report, with any additional comments by the Board, to the
Director within ten (10) days of receiving such report.

 

(5)                                  All reports or plans which the Bank or
Board has agreed to submit to the Director pursuant to this Order shall be
forwarded, by overnight mail, to the following:

 

Director for Special Supervision

Comptroller of the Currency

250 E Street, S.W.

Mail Stop 6-4

Washington, D.C. 20219

 

with a copy to:

 

Kansas City-South Field Office

Comptroller of the Currency

7101 College Boulevard, Suite 1600

Overland Park, Kansas  66210-2007

 

(6)                                  The Board shall ensure that the Bank has
sufficient processes, personnel, and control systems to effectively implement
and adhere to all provisions of this Order, and that Bank personnel are
sufficiently trained to execute their duties and responsibilities under this
Order.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

STRATEGIC PLAN

 

(1)                                  Within one hundred twenty (120) days, the
Board shall forward to the Director for his review pursuant to paragraph (4) of
this Article a written Strategic Plan for the Bank covering at least a
three-year period. At the next Board meeting following receipt of the Director’s
determination of no supervisory objection, the Board shall adopt and the Bank
(subject to Board review and ongoing monitoring) shall implement and thereafter
ensure adherence to the Strategic Plan. The Strategic Plan shall establish
objectives for the Bank’s overall risk profile, earnings performance, growth,
balance sheet mix, off-balance sheet activities, liability structure, capital
adequacy, reduction in the volume of nonperforming assets, product line
development and market segments that the Bank intends to promote or develop,
together with strategies to achieve those objectives and, at a minimum, include:

 

(a)                                  a mission statement that forms the
framework for the establishment of strategic goals and objectives;

 

(b)                                 a description of the Bank’s targeted
market(s) and an assessment of the current and projected risks and competitive
factors in its identified target market(s);

 

(c)                                  the strategic goals and objectives to be
accomplished and actions to be taken to achieve identified goals and objectives,
including specific time frames;

 

(d)                                 specific actions to improve Bank earnings
and asset quality, to reduce the level of concentrations of credit and funding
costs, and to reduce reliance on non-core funding;

 

(e)                                  a financial forecast to include projections
for major balance sheet and income statement accounts, targeted financial
ratios, and growth projections over the period covered by the strategic plan;

 

3

--------------------------------------------------------------------------------


 

(f)                                    a description of the assumptions used to
determine financial projections and growth targets;

 

(g)                                 an identification and risk assessment of the
Bank’s present product lines (assets and liabilities), and an identification and
risk assessment of future product lines prior to the offering of such product
lines that will be utilized to accomplish the strategic goals and objectives
established in (1)(c) of this Article;

 

(h)                                 control systems to mitigate risks associated
with planned new products, growth, or any proposed changes in the Bank’s
operating environment;

 

(i)                                     an evaluation of the Bank’s internal
operations, staffing requirements, board and management information systems and
policies and procedures for their adequacy and contribution to the
accomplishment of the goals and objectives developed under (1)(c) of this
Article;

 

(j)                                     an assessment of the skills and
abilities of senior management to successfully implement the strategic plan;

 

(k)                                  a management employment and succession
program to promote the retention and continuity of capable management;

 

(l)                                     assigned responsibilities and
accountability of Bank personnel for the strategic planning process, new
products, growth goals, or proposed changes in the Bank’s operating environment;
and

 

(m)                               a description of systems to monitor the Bank’s
progress in meeting the plan’s goals and objectives.

 

(2)                                  On at least a quarterly basis, the Board
shall evaluate the Bank’s performance against the Strategic Plan and require the
Bank to prepare written explanations of the reasons behind any differences
between actual performance and the Bank’s strategic goals and objectives,

 

4

--------------------------------------------------------------------------------


 

and a description of the actions the Board will require the Bank to take to
address any shortcomings, which shall be documented in the Board meeting
minutes. Upon completion, a copy of the evaluation shall be submitted to the
Director.

 

(3)                                  Prior to adoption by the Board, a copy of
the Strategic Plan, and any subsequent amendments or revisions, shall be
forwarded to the Director for review and prior written determination of no
supervisory objection. Upon receiving a determination of no supervisory
objection from the Director, the Bank shall immediately implement and adhere to
the Strategic Plan.

 

(4)                                  The Bank may not initiate any action which
deviates significantly from the Board-approved Strategic Plan without a written
determination of no supervisory objection from the Director. The Board must give
the Director advance, written notice of its intent to deviate significantly from
the Strategic Plan, along with an assessment of the impact of such change on the
Bank’s condition, including a profitability analysis and an evaluation of the
adequacy of the Bank’s organizational structure, staffing, management
information systems, internal controls, and written policies and procedures to
identify, measure, monitor, and control the risks associated with the change in
the Strategic Plan.

 

(5)                                  For the purposes of this Article, changes
that may constitute a significant deviation from the Strategic Plan include, but
are not limited to, a change in the Bank’s marketing strategies, marketing
partners, underwriting practices and standards, credit administration, account
management, collection strategies or operations, fee structure or pricing,
accounting processes and practices, or funding strategy, any of which, alone or
in aggregate, may have a material impact on the Bank’s operations or financial
performance; or any other changes in personnel, operations, or external factors
that may have a material impact on the Bank’s operations or financial
performance. For purposes of this paragraph (5) personnel shall include the
president, chief executive officer, chief operating officer, chief financial
officer, chief credit officer, chief compliance officer, risk

 

5

--------------------------------------------------------------------------------


 

manager, auditor, member of the Bank’s board of directors, or any other position
subsequently identified in writing by the Director.

 

ARTICLE III

 

CAPITAL PLAN AND HIGHER MINIMUMS

 

(1)                                  Within one hundred twenty (120) days of the
date of this Order, the Bank shall achieve and at all times maintain the
following minimum capital levels(1):

 

(a)                                  Tier 1 capital at least equal to eight
percent (8%) of adjusted total assets(2); and

 

(b)                                 Tier 1 capital at least equal to ten percent
(10%) of risk-weighted assets.

 

(2)                                  Within one hundred twenty (120) days, the
Board shall forward to the Director for his review pursuant to paragraph (3) of
this Article a written Capital Plan for the Bank, consistent with the Bank’s
Strategic Plan required by Article II, covering at least a three-year period. At
the next Board meeting following receipt of the Director’s determination of no
supervisory objection, the Board shall adopt and the Bank (subject to Board
review and ongoing monitoring) shall implement and thereafter ensure adherence
to the Capital Plan. The Capital Plan shall include:

 

(a)                                  specific plans for the maintenance of
adequate capital that may in no event be less than the requirements of paragraph
(1);

 

(b)                                 projections for growth and capital
requirements based upon a detailed analysis of the Bank’s assets, liabilities,
earnings, fixed assets, and off-balance sheet activities;

 

--------------------------------------------------------------------------------

(1) The requirement in this Agreement to meet and maintain a specific capital
level means that the Bank may not be deemed to be “well capitalized" for
purposes of 12 U.S.C. § 1831o and 12 C.F.R. Part 6 pursuant to 12 C.F.R. §
6.4(b)(1)(iv).

 

(2) Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
asset figure used for call report purposes minus end-of-quarter intangible
assets.

 

6

--------------------------------------------------------------------------------


 

(c)                                  projections of the sources and timing of
additional capital to meet the Bank’s future needs as set forth in the Strategic
Plan;

 

(d)                                 the primary source(s) from which the Bank
will maintain an appropriate capital structure to meet the Bank’s future needs
as set forth in the Strategic Plan;

 

(e)                                  contingency plans that identify alternative
methods should the primary source(s) under (d) above not be available; and

 

(f)                                    a dividend policy that permits the
declaration of a dividend only:

 

(i)                                     when the Bank is in compliance with its
approved Capital Plan and will remain in compliance with its approved Capital
Plan and paragraph (1) of this Article immediately following the payment of any
dividend;

 

(ii)                                  when the Bank is in compliance with
12 U.S.C. §§ 56 and 60; and

 

(iii)                               following the prior written determination of
no supervisory objection by the Director.

 

(3)                                  Prior to adoption by the Board, a copy of
the Capital Plan, and any subsequent amendments or revisions, shall be forwarded
to the Director for review and prior written determination of no supervisory
objection. Upon receiving a determination of no supervisory objection from the
Director, the Bank shall immediately implement and adhere to the Capital Plan.

 

(4)                                  If the Director determines, in his sole
judgment, that the Bank failed to submit an acceptable Capital Plan as required
by paragraph (2) of this Article, or fails to implement or adhere to a Capital
Plan for which the Director has taken no supervisory objection pursuant to
paragraph (3) of this Article; then within thirty (30) days of receiving written
notice from the Director, the Bank shall develop and shall submit to the
Director for his review and prior written determination

 

7

--------------------------------------------------------------------------------


 

of no supervisory objection a Disposition Plan, which shall detail the Board’s
proposal to sell or merge the Bank, or liquidate the Bank under 12 U.S.C. § 181.

 

(5)                                  In the event that the Disposition Plan
submitted by the Bank’s Board outlines a sale or merger of the Bank, the
Disposition Plan, at a minimum, shall address the steps that will be taken and
the associated timeline to ensure that a definitive agreement for the sale or
merger is executed not later than ninety (90) days after the receipt of the
Director’s written determination of no supervisory objection to the Disposition
Plan. If the Disposition Plan outlines a liquidation of the Bank, the
Disposition Plan shall detail the actions and steps necessary to accomplish the
liquidation in conformance with 12 U.S.C. §§ 181 and 182, and the dates by which
each step of the liquidation shall be completed, including the date by which the
Bank will terminate the national bank charter. In the event of liquidation, the
Bank shall hold a shareholder vote pursuant to 12 U.S.C. § 181, and commence
liquidation, within thirty (30) days of receiving the Director’s written
determination of no supervisory objection to the Disposition Plan.

 

(6)                                  After the Director has advised the Bank in
writing that he does not take supervisory objection to the Disposition Plan, the
Board shall immediately implement, and shall thereafter ensure adherence to, the
terms of the Disposition Plan. Failure to submit a timely, acceptable
Disposition Plan, or failure to implement and adhere to the Disposition Plan
after the Board obtains a written supervisory non-objection from the Director,
may be deemed a violation of this Order, in the exercise of the Director’s sole
discretion.

 

ARTICLE IV

 

NEW SENIOR LOAN OFFICER

 

(1)                                  Within sixty (60) days, the Board shall
identify and submit to the Director, pursuant to paragraph (2) of this Article,
a proposed new, qualified and capable Senior Loan

 

8

--------------------------------------------------------------------------------


 

Officer who shall be vested with sufficient executive authority to fulfill the
duties and responsibilities of the position and ensure the safe and sound
operation of the Bank.

 

(2)                                  Prior to the appointment of any individual
pursuant to paragraph (1), the Board shall submit to the Director written notice
as required by 12 C.F.R. § 5.51 and in accordance with the Comptroller’s
Licensing Manual. The Director shall have the power to disapprove the
appointment of the proposed officer. However, the failure to exercise such veto
power shall not constitute an approval or endorsement of the proposed officer.

 

(3)                                  The requirement to submit information and
the prior disapproval provisions of this Article are based upon the authority of
12 U.S.C. § 1818(b) and do not require the Comptroller or the Director to
complete his review and act on any such information or authority within ninety
(90) days.

 

ARTICLE V

 

LIQUIDITY MANAGEMENT PROGRAM

 

(1)                                  Within thirty (30) days, the Board shall
maintain a comprehensive liquidity management program which assesses, on an
ongoing basis, the Bank’s current and expected funding needs, and ensures that
sufficient funds or access to funds exist to meet those needs. Such a program
must include effective methods to achieve and maintain sufficient liquidity, and
to measure and monitor liquidity risk, to include at a minimum:

 

(a)                                  a deposit maturity schedule by deposit
type, including brokered deposits and uninsured deposits, showing the balances
that can be withdrawn immediately, maturities on a weekly basis for the next two
months and monthly for the following ten months, which schedule shall be updated
at least weekly;

 

(b)                                 a funding obligation schedule including
outstanding lines of credit, unfunded loan commitments, and outstanding letters
of credit, showing the obligations that can be drawn immediately, on a weekly
basis for the next

 

9

--------------------------------------------------------------------------------


 

two months and monthly for the following ten months, which schedule shall be
updated at least weekly;

 

(c)                                 a listing of funding sources, updated
weekly, including:

 

(i)                                    federal funds sold;

 

(ii)                                 borrowing lines by lender, including
original amount, remaining availability, type and book value of collateral
pledged, terms, and maturity date, if applicable;

 

(iii)                              unpledged assets and assets available for
sale; and

 

(iv)                             other available sources of funds to meet
liquidity needs.

 

(d)                                a sources and uses of funds report covering
each of the next four weeks, updated weekly, which reflects known and projected
changes in asset and liability accounts under best case and worst case
scenarios, and the assumptions used in developing the projections, to incude:

 

(i)                                    projected additional funding requirements
from, a reduction in deposit accounts including uninsured and brokered deposits,
cancellation of unsecured borrowing lines or ability to acquire federal funds
purchased, or availability limitations or reductions associated with secured
borrowing relationships;

 

(ii)                                 projected additional funding sources,
including loan payments, loan sales/participations, or deposit increases; and

 

(iii)                              projected impact of reputation, economic and
credit conditions in the Bank's market.

 

(e)                                 strategies to maintain sufficient liquidity
at reasonable costs including, but not limited to, the following:

 

10

--------------------------------------------------------------------------------


 

(i)                                    better diversification of funding
sources, with particular emphasis on increasing traditional core funding; and

 

(ii)                                 increasing liquidity through such actions
as obtaining additional capital, limits on asset growth, aggressive collection
of problem loans and recovery of charged-off assets, and asset sales.

 

(f)                                   A contingency funding plan that forecasts
funding needs, and funding sources under a stressed scenario which:

 

(i)                                    represents management’s best estimate of
balance sheet changes that may result from a liquidity or credit event;

 

(ii)                                 identifies, quantifies, establishes, and
ranks all sources of funding by preference for best case and worst case
scenarios, including asset funding, liability funding and off-balance sheet
funding; and

 

(iii)                              ensures that administrative policies and
procedures are consistent with the Board’s guidance and risk tolerances.

 

(2)                                 The Board shall submit a copy of the
comprehensive liquidity management program, along with the weekly schedules and
reports required by this Article to the Director for review.

 

ARTICLE VI

 

CRITICIZED ASSETS

 

(1)                                 The Board shall take immediate and
continuing action to protect the Bank’s interest in those assets criticized in
the most recent Report of Examination (“ROE”) and any future ROE, by internal or
external loan review, or in any list provided to management by the National Bank
Examiners during any examination.

 

11

--------------------------------------------------------------------------------


 

(2)                                 The Board’s compliance with paragraph (1) of
this Article shall include the development of Criticized Asset Reports (“CARs”)
in a format similar to that contained in Appendix A of this Order, on all credit
relationships and other assets totaling in aggregate three hundred thousand
dollars ($300,000) or more criticized as “doubtful,” “substandard,” or “special
mention.”  CARs must be updated and submitted to the Board and the Director
monthly.  Each CAR shall cover an entire credit relationship, and include, at a
minimum, analysis and documentation of the following:

 

(a)                                 the origination date and any subsequent
renewals or extensions, amount, purpose of the loan, and the originating
officer;

 

(b)                                the expected primary and secondary sources of
repayment, and an analysis of the adequacy of the repayment source;

 

(c)                                 the appraised value of supporting collateral
and the position of the Bank’s lien on such collateral, where applicable, as
well as other necessary documentation to support the collateral valuation;

 

(d)                                an analysis of current and satisfactory
credit information, including cash flow analysis where loans are to be repaid
from operations;

 

(e)                                 results of any FAS 114 impairment analysis
performed pursuant to Article X, paragraph (1)(c) of this Order;

 

(f)                                   significant developments, including a
discussion of changes since the prior CAR, if any; and

 

(g)                                the proposed action to eliminate the basis of
criticism and the time frame for its accomplishment, including an appropriate
exit strategy.

 

(3)                                 The Bank may not extend credit, directly or
indirectly, including renewals, extensions, or capitalization of accrued
interest, to a borrower whose loans or other extensions of

 

12

--------------------------------------------------------------------------------


 

credit are criticized in any ROE, in any internal or external loan review, or in
any list provided to management by the National Bank Examiners during any
examination, unless each of the following conditions is met:

 

(a)                                 the Board, or a designated committee
thereof, finds that the extension of additional credit is necessary to promote
the best interests of the Bank and that prior to renewing, extending or
capitalizing any additional credit, a majority of the full Board (or designated
committee) approves the credit extension and records, in writing, why such
extension is necessary to promote the best interests of the Bank.  A copy of the
findings and approval of the Board or designated committee shall be maintained
in the credit file of the affected borrower;

 

(b)                                the Bank performs a written credit and
collateral analysis as required by paragraph (2)(d) of this Article and, if
necessary, the written program adopted pursuant to paragraph (2)(f) of this
Article is revised; and

 

(c)                                 the Board’s formal plan to collect or
strengthen the criticized asset will not be compromised by the extension of
additional credit.

 

ARTICLE VII

 

LOAN PORTFOLIO MANAGEMENT

 

(1)                                 The Board shall, within sixty (60) days,
adopt and the Bank (subject to Board review and ongoing monitoring) shall
implement and thereafter ensure adherence to a written credit policy to improve
the Bank’s loan portfolio management.  The credit policy shall include, but not
be limited to:

 

(a)                                 requirements that extensions of credit are
granted, by renewal or otherwise, to any borrower only after obtaining current
and sufficient

 

13

--------------------------------------------------------------------------------


 

credit information to fully assess the borrower’s and guarantor(s) cash flow,
debt service requirements, contingent liabilities, and liquidity on a global
basis, and only after preparing a documented credit analysis;

 

(b)                                a description of the types of credit
information required on borrowers and guarantors including, but not limited to,
annual audited statements, interim financial statements, personal financial
statements, supporting schedules and tax returns.

 

(c)                                 procedures to validate and analyze income
and liquidity sources for extensions of credit to all borrowers;

 

(d)                                adequate training in cash flow preparation
and analysis, particularly from tax returns, for Bank personnel performing
credit analyses, and processes to ensure that additional training is provided as
needed;

 

(e)                                 procedures to ensure that extensions of
credit are granted, by renewal or otherwise, to any borrower only after
obtaining and documenting a current valuation of collateral, with the exception
of real estate collateral which is addressed in Article VIII;

 

(f)                                   procedures and controls to periodically
verify the existence and lien position of collateral;

 

(g)                                procedures which prohibit, on any loan
renewal or extension, the establishment of an interest reserve using any Bank
loan proceeds to the same borrower or guarantor;

 

(h)                                procedures which prohibit, on any loan
renewal or extension, the capitalization of accrued interest;

 

14

--------------------------------------------------------------------------------


 

(i)                                    procedures which establish time frames to
resolve credit and collateral documentation exceptions;

 

(j)                                    early problem loan identification to
assure that credits are accurately risk rated on at least a monthly basis,
pursuant to the risk ratings definitions contained in the Bank’s credit policy
and consistent with regulatory guidance;

 

(k)                                 a performance appraisal process, including
performance appraisals, job descriptions, and incentive programs for loan
officers, which adequately consider their performance relative to policy
compliance, documentation standards, accuracy in credit grading, and other loan
administration matters; and

 

(l)                                    procedures to track and analyze
concentrations of credit, significant economic factors, and general conditions
and their impact on the credit quality of the Bank’s loan portfolio.

 

(2)                                 Where the Bank deviates from the Bank’s
credit policy, exceptions shall be clearly documented on the loan offering
sheet, problem loan report and other management information systems, and these
exceptions shall receive the prior written approval by the Board or a committee
thereof.

 

(3)                                 Upon completion, a copy of the credit policy
shall be forwarded to the Director for review.

 

ARTICLE VIII

 

 APPRAISALS OF REAL PROPERTY

 

(1)                                 The Board shall require the Bank to obtain a
current independent appraisal on any loan in excess of $500,000 that is secured
by real property when the borrower has failed to

 

15

--------------------------------------------------------------------------------


 

comply with the contractual terms of the loan agreement and an analysis of
current financial information does not demonstrate the ongoing ability of the
borrower or guarantor(s) to perform in accordance with the contractual terms of
the loan agreement.  Such appraisal shall be ordered within thirty (30) days
following the borrower’s failure to comply with the contractual terms of the
loan agreement, including those loans that are sixty (60) days or more past due.

 

(2)                                 Within ninety (90) days, the Board shall
require and ensure the Bank develops and implements an appraisal review and
analysis process to ensure that appraisals conform to appraisal standards and
regulations.  The appraisal review and analysis process shall ensure:

 

(a)                                 that appraisals are performed in accordance
with 12 C.F.R. Part 34;

 

(b)                                are consistent with the guidance in OCC
Bulletin 2005-6, “Appraisal Regulations and the Interagency Statement on
Independent Appraisal and Evaluation Functions: Frequently Asked Questions”,
dated March 22, 2005; and

 

(c)                                 are consistent with Advisory Letter 2003-9,
“Independent Appraisal and Evaluation Function”, dated October 28, 2003.

 

(3)                                 Written documentation supporting each
appraisal review and analysis shall be retained in the loan file along with the
appraisal.

 

ARTICLE IX

 

EXTERNAL LOAN REVIEW

 

(1)                                 The Board shall continue to employ a
qualified individual or firm, independent of the lending function, to perform a
loan review of the Bank on at least an annual basis.  The external loan review
engagement shall provide for a written report to be filed with the Board after
each review and shall use a loan and lease grading system consistent with the
guidelines set forth

 

16

--------------------------------------------------------------------------------


 

in Rating Credit Risk, A-RCR, of the Comptroller’s Handbook.  Such reports
shall, at a minimum, include comments and conclusions regarding the
identification of the:

 

(a)                                 type, rating, and amount of problem loans
and other problem assets;

 

(b)                                amount of delinquent and nonaccrual loans;

 

(c)                                 status of credit related violations of law
or regulation;

 

(d)                                loans not in conformance with the Bank’s
lending policies;

 

(e)                                 credit underwriting and documentation
exceptions;

 

(f)                                   quality of credit analysis and
documentation;

 

(g)                                accuracy of internal risk ratings;

 

(h)                                overall credit administration practices; and

 

(i)                                    completeness and effectiveness of problem
loan workout plans.

 

(2)                                 Prior to making any changes to the
engagement, or to the individual or firm employed to perform the loan review,
the Board shall submit the proposed engagement contract and/or the name and
qualifications of the proposed individual or firm to the Director for a written
determination of no supervisory objection.

 

(3)                                 The Board or a designated committee thereof
shall review the independent loan review reports and ensure that immediate,
adequate, and continuing remedial action is taken upon the findings noted in the
reports.

 

(4)                                 A copy of the reports submitted to the
Board, as well as the documentation of the actions taken by the Bank to collect
or strengthen assets identified as problem credit, shall be maintained in the
books and records of the Bank.  The Board shall forward a copy of the reports,
with any additional comments from the Board, to the Director within thirty (30)
days after completion of the review.

 

17

--------------------------------------------------------------------------------


 

ARTICLE X

 

CONCENTRATIONS OF CREDIT

 

(1)                                 Within sixty (60) days, the Board shall
prepare and submit to the Director for a prior written determination of no
supervisory objection, a written program (including appropriate revisions to
policies and procedures) designed to manage the risk in the Bank’s commercial
real estate (“CRE”) loan portfolio in accordance with the guidelines in OCC
Bulletin 2006-46, Concentration in Commercial Real Estate Lending, Sound Risk
Management Practices (dated December 6, 2006), and the Commercial Real Estate
and Construction Lending, A-CRE, of the Comptroller’s Handbook, that, at a
minimum, includes:

 

(a)                                 the establishment of CRE concentration
limits stratified by type, market area and other meaningful measures, including
a written analysis supporting each established  concentration limit;

 

(b)                                monthly monitoring of concentration reports
that stratify the CRE portfolio by product type, market area and other
meaningful measures;

 

(c)                                 strategies and procedures to manage CRE
concentrations to conform with established limits set in Subparagraph (a) of
this Article;

 

(d)                                Stress testing and/or sensitivity analysis of
significant loans to quantify the impact of changing economic conditions on
asset quality, earnings, and capital; and

 

(e)                                 identification and reporting to the Board of
aggregate loans that exceed supervisory loan-to-value limits at least quarterly.

 

(2)                                 Upon receiving a written determination of no
supervisory objection from the Director, the Board shall immediately implement
and thereafter ensure adherence to the program, policies and procedures required
by this Article.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XI

 

ALLOWANCE FOR LOAN AND LEASE LOSSES

 

(1)                                 The Board shall require the Bank to maintain
a program for the maintenance of an adequate Allowance for Loan and Lease Losses
(“ALLL”) that is consistent with the comments on maintaining a proper ALLL found
in the FFIEC Interagency Policy Statement on the ALLL contained in OCC Bulletin
2006-47 dated December 13, 2006, and the “Allowance for Loan and Lease Losses”
booklet of the Comptroller’s Handbook, and shall incorporate the following:

 

(a)                                 internal risk ratings of loans;

 

(b)                                results of the Bank’s external loan review;

 

(c)                                 criteria for determining which loans will be
reviewed under Financial Accounting Standard (“FAS”) 114, how impairment will be
determined, and procedures to ensure that the analysis of loans complies with
FAS 114 requirements;

 

(d)                                criteria for determining FAS 5 loan pools and
an analysis of those loan pools;

 

(e)                                 recognition of non-accrual loans in
conformance with GAAP and FFIEC policy;

 

(f)                                   loan loss experience;

 

(g)                                trends of delinquent and non-accrual loans;

 

(h)                                concentrations of credit in the Bank; and

 

(i)                                    present and prospective economic and
market conditions.

 

(2)                                 The program shall provide for a review of
the ALLL by the Board at least once each calendar quarter.  Any deficiency in
the ALLL shall be remedied in the quarter it is discovered, prior to the filing
of the Consolidated Reports of Condition and Income, by additional

 

19

--------------------------------------------------------------------------------


 

provisions from earnings.  Written documentation shall be maintained indicating
the factors considered and conclusions reached by the Board in determining the
adequacy of the ALLL.

 

(3)                                 A copy of the Board’s program, and any
subsequent revisions to the program, shall be submitted to the Director for
review.

 

ARTICLE XII

 

CLOSING

 

(1)                                 Although the Board is by this Order required
to submit certain proposed actions and programs for the review or prior written
determination of no supervisory objection of the Director, the Board has the
ultimate responsibility for proper and sound management of the Bank.

 

(2)                                 It is expressly and clearly understood that
if, at any time, the Comptroller deems it appropriate in fulfilling the
responsibilities placed upon it by the several laws of the United States of
America to undertake any action affecting the Bank, nothing in this Order shall
in any way inhibit, estop, bar or otherwise prevent the Comptroller from so
doing.

 

(3)                                 Any time limitations imposed by this Order
shall begin to run from the effective date of this Order.  Such time limitations
may be extended in writing by the Director for good cause upon written
application by the Board.

 

(4)                                 The provisions of this Order are effective
upon issuance of this Order by the Comptroller, through his authorized
representative whose hand appears below, and shall remain effective and
enforceable, except to the extent that, and until such time as, any provisions
of this Order shall have been amended, suspended, waived, or terminated in
writing by the Comptroller.

 

(5)                                 In each instance in this Order in which the
Board is required to ensure adherence to, and undertake to perform certain
obligations of the Bank, it is intended to mean that the Board shall:

 

20

--------------------------------------------------------------------------------


 

(a)                                 authorize and adopt such actions on behalf
of the Bank as may be necessary for the Bank to perform its obligations and
undertakings under the terms of this Order;

 

(b)                                require the timely reporting by Bank
management of such actions directed by the Board to be taken under the terms of
this Order;

 

(c)                                 follow-up on any non-compliance with such
actions in a timely and appropriate manner; and

 

(d)                                require corrective action be taken in a
timely manner of any non-compliance with such actions.

 

(6)                                 This Order is intended to be, and shall be
construed to be, a final order issued pursuant to 12 U.S.C. § 1818(b), and
expressly does not form, and may not be construed to form, a contract binding on
the Comptroller or the United States.

 

(7)                                 The terms of this Order, including this
paragraph, are not subject to amendment or modification by any extraneous
expression, prior agreements or prior arrangements between the parties, whether
oral or written.

 

 

IT IS SO ORDERED, this 3rd day of September, 2008.

 

 

 

 

 

/s/ Ronald G. Schneck

 

Ronald G. Schneck

 

Director

 

Special Supervision Division

 

 

21

--------------------------------------------------------------------------------


 

APPENDIX A

CRITICIZED ASSET REPORT

(Date)

 

Borrower(s):

 

 

Guarantor(s):

 

 

Balance(s):

 

Bank Rating:

 

 

 

 

 

OCC Rating:

 

 

 

Charged-Off to date:

 

 

Potential charge-off:

 

 

 

 

 

Past Due Amount/#Days:

 

Nonaccrual:

 

Collateral (description, lien position, appraised value, valuation date):

 

Source of Repayment:

 

Summarize Financial Information on Borrower and Guarantor:

 

PRESENT STATUS (Fully explain any increase in outstanding balance, significant
progress or deterioration, etc.)

 

ACTION PLAN TO ELIMINATE ASSET CRITICISM(S) AND TIME FRAME FOR ITS
ACCOMPLISHMENT:

 

22

--------------------------------------------------------------------------------